Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-481

IN RE: STANLEY E. GREENIDGE,
                       Respondent.
Bar Registration No. 113993

BEFORE:       Beckwith, Associate Judge, and Nebeker and Terry, Senior Judges.

                                       ORDER
                               (FILED - August 21, 2014)

       On consideration of the certified order suspending respondent for a period of
one year, all but three months stayed, followed by a nine-month probation in the state
of Massachusetts, this court’s May 20, 2014, order directing respondent to show
cause why reciprocal discipline should not be imposed, the statement of Bar Counsel,
and it appearing that respondent has failed to file either a response to this court’s
order to show cause or the affidavit required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Stanley E. Greenidge is hereby suspended for a period of one
year, all but three months stayed, followed by a nine-month probationary period
subject to the terms imposed by the state of Massachusetts. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, §14 (g).

                                           PER CURIAM